Citation Nr: 0834937	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  07-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service for the cause of the veteran's death. 





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel






INTRODUCTION

The veteran served on active duty from August 1956 to January 
1957.  The veteran died in January 2006 and the veteran's 
surviving spouse is the appellant in this matter. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Indianapolis, Indiana, (hereinafter 
RO).  


FINDINGS OF FACT

1.  The veteran's death certificate indicated that the 
immediate cause of his death in January 2006 was a myocardial 
infarction. 

2.  Service connection was not in effect for any disease or 
disability at the time of the veteran's death. 

3.  Neither a cardiovascular disorder nor diabetes were shown 
during service or within one year of service, and there is no 
competent evidence linking a cardiovascular disorder or 
diabetes to service.  

4.  The medical evidence of record does not show that a 
disability of service origin caused or contributed to the 
veteran's death.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Court of Appeals for Veterans Claims issued a decision 
regarding the general notice requirements for Dependency and 
Indemnity Compensation (DIC) claims.  See Hupp v. Nicholson, 
21 Vet. App. 342 (2007).  Notice for DIC claims is to 
include: (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. Id. at 352-
53.

The Board also finds that the May 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the appellant to submit medical evidence, opinions, 
statements, and treatment records that a condition that 
contributed or caused the veteran's death was caused by an 
injury or disease in service.  (The veteran did not have any 
recognized service-connected disabilities during his 
lifetime.)  As such, the Board finds that the duty to notify 
has been satisfied.  

VA also has a duty to assist the appellant in the development 
of the claim.  This duty includes assisting the appellant in 
the procurement of service medical records.   38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained the service 
medical records and made reasonable efforts to obtain 
relevant post-service records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes VA 
treatment records, and the appellant's statements she has 
presented.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, the 
appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including diabetes mellitus and 
cardiovascular disorders, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2007).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's  death.  38 C.F.R. § 3.312(b), 
(c).

The veteran's death certificate indicated that the immediate 
cause of his death in January 2006 was a myocardial 
infarction.  At the time of the veteran's death, service 
connection was not in effect for any disease or disability.  
The appellant asserts that the veteran's heart attack was due 
to his diabetes, and that the veteran's diabetes was the 
result of service.  However, the service medical records, to 
include the October 1956 discharge examination, do not 
demonstrate a cardiovascular disorder or diabetes, nor is 
such disability shown within one year of service.  VA 
clinical records dated from 1998 reflect treatment for 
symptoms of diabetes, and VA clinical records dated from July 
2003 reflect treatment for chest pain.  None of the VA 
clinical evidence, or any other evidence of record, contains 
a competent medical finding or opinion linking diabetes or a 
cardiovascular disorder to service.  

The appellant's statements linking the cause of the veteran's 
death to diabetes that she asserts was incurred in service 
are not sufficient to prove that a disability incurred in or 
aggravated by service caused or contributed substantially or 
materially to cause the veteran's death.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
the appellant is not a physician, her statements are not 
competent evidence to determine that a disability incurred in 
or aggravated by service caused or contributed substantially 
or materially to cause the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, service connection for 
the cause of the veteran's death is not warranted.  Hickson, 
supra.  

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death, the doctrine 
is not for application.  Gilbert, supra.  
 

ORDER

Entitlement to service for the cause of the veteran's death 
is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


